Citation Nr: 1705016	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-42 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to September 30, 2009, in excess of 50 percent prior to February 25, 2013, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to May 1970.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the RO in Indianapolis, Indiana.

In a May 2013 rating decision, the RO assigned the service-connected PTSD a 50 percent disability rating effective from October 25, 2010 to February 24, 2013 and a 70 percent disability rating since February 25, 2013.  Thereafter, in a June 2016 rating decision, the RO granted an earlier effective date for the assignment of 50 percent to September 30, 2009.  Since the 30, 50, and 70 percent disability ratings are not the maximum ratings available prior to September 30, 2009, from September 30, 2009 to February 24, 2013, or since February 25, 2013, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the course of the appeal, the Veteran was afforded VA examinations for PTSD in October 2008, October 2010, and February 2013.  Since the February 2013 examination, VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Vincennes, Indiana document the Veteran's nightmares have increased (as noted in a December 2013 record in Virtual VA) and he continues to go to the Vet Center (as noted in July 2015 and May 2016 records in VBMS).  Review of the record shows the most recent VA treatment record from the VA CBOC was dated May 2016 and the most recent VA treatment record from the VA Vet Center in Evansville, Indiana was dated March 2013.  In light of the notice of outstanding potentially relevant VA treatment records, additional development is needed to properly adjudicate the appeal.

Next, while VA examinations for PTSD document the Veteran has been retired since 2007, review of VA treatment records (located in Virtual VA) note the Veteran works part time driving for a Medicaid hired car service (May 2010 and September 2011), continues to work 20 hours per week as a driver (January 2012), and only worked three days during a two-week period (March 2012).  VA Vet Center records also document the Veteran works fewer hours as a van driver for Medicaid (January 2012) and decreased his work time due to the stress of driving people (April 2012).  The Board finds that the issue of a TDIU has been raised by the record in connection with the claim on appeal for entitlement to a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for a TDIU in accordance with Rice.

Lastly, the Board notes VA implemented usage of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 , 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board in July 2016, the DSM-5 is for application in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA mental health treatment records that have not already been associated with the claims file to include those dated (a) May 2016 forward from the VA CBOC in Vincennes, Indiana and (b) March 2013 forward from the VA Vet Center in Evansville, Indiana.  

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  Provide the Veteran and his representative with notice concerning how to substantiate the claim for a TDIU, to include VA Form 21-8940.  

3.  The AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as deemed necessary.

4.  After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for the appropriate VA examination for his service-connected PTSD.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner must determine the current severity of the Veteran's PTSD.  A complete rationale for any opinions expressed must be provided.

5.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to a rating in excess of 30 percent prior to September 30, 2009, in excess of 50 percent prior to February 25, 2013, and in excess of 70 percent thereafter for PTSD and the claim for a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

